Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 4/27/2021 that has been entered and made of record.
Response to after Final
2.	Claim 4, 11 and 17 are currently amended. No new claims are added. No new matter is added. Claims 1-3, 10, 14-16 and 23 are cancelled.

Allowable Subject Matter

3.		Claims 4-9, 11-13, 17-22 are allowed.
 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 4, 1 and 17 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a method for conducting an automated conversation, the method comprising: a) receiving, by a processing unit, a user input from a user device; b) generating one or more codes from the user input; c) generating one or more phrases from the one or more codes; d) generating a first set of first responses associated with each of the one or more the highest scoring response, j) generating a second set of responses that is different from the first set of responses; k) assigning a score to each response of the second set of responses; l) selecting a top second response having the highest score among the second set of responses; and -2- LEGAL_36159038.1m) adding the top second response to the list of responses.
5.	Claims 5-9 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim4 as the method for conducting automated conversation of claim 4.
6.	Claims 12-13 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the method of claim 11.
7. 	Claims 18-22 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 17 as the conversation system of claim 17.

8.	The closet prior art of Davis Williams (US 2005/0105712) in view of Aaron K. Baughman (US 2018/0285449) in further view of Shourya Roy (US 2018/0068016) teaches method and system for automated conversation but further fails to teach a method for conducting an automated conversation, the method comprising: a) receiving, by a processing unit, a user input from a user device; b) generating one or more codes the highest scoring response, j) generating a second set of responses that is different from the first set of responses; k) assigning a score to each response of the second set of responses; l) selecting a top second response having the highest score among the second set of responses; and -2- LEGAL_36159038.1m) adding the top second response to the list of responses.
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677